Memorandum:
On appeal from a judgment convicting him upon his plea of guilty of criminal mischief in the third degree (Penal Law § 145.05 [2]), defendant contends that his plea was not knowing, intelligent and voluntary because he did not understand the plea proceedings or the direct consequences of his plea. Although that contention survives defendant’s waiver of the right to appeal, defendant failed to preserve his contention for our review by failing to move to withdraw the plea or to vacate the judgment of conviction (see People v Watkins, 77 AD3d 1403 [2010], lv denied 15 NY3d 956 [2010]; People v Baker, 49 AD3d 1293 [2008], lv denied 10 NY3d 932 [2008]). In any event, defendant’s contention is without merit inasmuch as the record establishes that the plea was knowingly, intelligently and voluntarily entered (see generally People v Mullen, 77 AD3d 686 [2010]; People v Sartori, 8 AD3d 748, 749 [2004]).
We conclude that the People established by a preponderance of the evidence that the two victims sustained out-of-pocket losses in the amounts of $28,543.50 and $9,460, respectively (see People v Ford, 77 AD3d 1176, 1176-1177 [2010], lv denied 17 NY3d 816 [2011]; People v Butler, 70 AD3d 1509 [2010], lv denied 14 NY3d 886 [2010]; People v Katovich, 238 AD2d 751 [1997]). By failing to request a hearing on the issue whether he had the ability to pay the amount of restitution ordered by *1469County Court, defendant failed to preserve for our review his further contention that the court failed to consider his ability to pay the restitution (see Penal Law § 65.10 [2] [g]; see generally Ford, 77 AD3d at 1177; People v Passalacqua, 43 AD3d 964 [2007], lv denied 9 NY3d 1037 [2008]). In any event, the record establishes that the presentence report reviewed by the court contained information with respect to defendant’s education history and employment income, and thus we conclude that the court considered defendant’s ability to pay the restitution pursuant to Penal Law § 65.10 (2) (g) (see People v Christman, 265 AD2d 856 [1999], lv denied 94 NY2d 878 [2000]). We note that defendant may apply for resentencing pursuant to CPL 420.10 (5) and, in the event that the court determines that defendant is unable to pay the restitution “despite sufficient good faith efforts to acquire the resources to do so . . .[, it] must consider measures of punishment other than imprisonment” (People v Amorosi, 96 NY2d 180, 184 [2001]; see generally Tate v Short, 401 US 395, 399 [1971]).
All concur except Garni, J., who dissents in part and votes to modify in accordance with the following memorandum.